DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	The preliminary amendment filed March 23, 2021, has been received and entered.
	Claims 1-39 are canceled.
	Claims 40-68 are pending and examined on the merits.

Drawings
The drawings are objected to because a single view is numbered as “Fig. 1.”  As set forth in 37 C.F.R. 1.84(u)(1), where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 68 is objected to because of the following informalities:  
Claim 68 recites “grain plain ingredient” in the second-to-last line which includes a typographical error for the word “plant.”  The recitation “plain” should be substituted with the word “plant.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 40 is rendered indefinite by the recitation “in a proportion, in accordance with said method, wherein…” in line 27.  It is unclear what is meant by the proportion being “in accordance” with the claimed method.  It is unclear whether it refers to the result of processing the corn plant material that comprises cobs as set forth by the steps in lines 1-20 of the claim.  
The term “substantially the same” in line 30 of claim 40 is a relative term which renders the claim indefinite. The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not provide general guidelines regarding the degree of similarity required between proportion (a)/(b) and (c) the proportion of cobs in the stover of (b) for the two proportions to be considered “substantially the same.”
Claim 40 is also rendered indefinite by the recitation “the processing of said corn plant comprising cobs in accordance with said method” in lines 33-34.  Prior to this recitation, claim 40 recites: (i) “A method for processing corn plant material that comprises cobs….said processing…comprising the steps of…” (lines 1-3); (ii) “processing corn plants in said farm field” (line 6).  It is unclear which processing (the processing comprising the steps in lines 4-20; the processing recited in lines 6-9) is “the processing of said corn plant comprising cobs in accordance with said method” of lines 33-34.  
Since claim 40 is indefinite, its dependent claims, claims 41-50, are rendered indefinite.  Therefore, claims 40-50 must be rejected under 35 U.S.C. 112, second paragraph.

Claim 41 is rendered indefinite by the recitation “the processing of said corn plant that comprises cobs” in lines 1-2.  Parent claim 40 recites: (i) “A method for processing corn plant material that comprises cobs….said processing…comprising the steps of…” (lines 1-3); (ii) “processing corn plants in said farm field” (line 6).  It is unclear which processing (the processing comprising the steps in lines 4-20 of parent claim 40; the processing recited in lines 6-9 of parent claim 40) is “the processing of said corn plant that comprises cobs” in claim 41.
Claims 42 and 49 are rendered indefinite by the recitation “said upstream processing.”  Parent claim 40 recites: (i) “A method for processing corn plant material that comprises cobs….said processing…comprising the steps of…” (lines 1-3); (ii) “processing corn plants in said farm field” (line 6).  It is unclear which processing (the processing comprising the steps in lines 4-20 of parent claim 40; the processing recited in lines 6-9 of parent claim 40) is “said upstream processing” in claims 42 and 49.
Claims 47 and 49 are rendered indefinite by the recitation “substantially the only stover removed from a farm field...”  It is unclear what is meant by the recitation since the phrase “substantially the only stover” is confusing and seems contradictory.

 	Claim 51 is rendered indefinite by the recitation “in a proportion, in accordance with said method, wherein…” in line 17.  It is unclear what is meant by the proportion being “in accordance” with the claimed method.  It is unclear whether it refers to the result of the steps in lines 1-26 of the claim (Note: including steps after the recitation in question).
	Claim 51 is indefinite because the recitation that the denominator (b) is “the amount of stover in the corn plant material in the farm fields processed by said harvesting equipment” in lines 19-20 is confusing.  Prior to this recitation, claim 51 recites that the stover processed by said harvesting equipment is “removed from a farm field” (lines 9-10).  Because of this recitation in lines 9-10 of the claim, then the stover processed by said harvesting equipment is stover in the corn plant material in the farm field, as opposed to “in the farm fields” recited in line 19.  Clarification should be provided in the claim as to whether the corn plant material and its components (cobs; stover) are from a single farm field or a plurality of farm fields.
The term “substantially the same” in line 20 of claim 51 is a relative term which renders the claim indefinite. The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not provide general guidelines regarding the degree of similarity required between proportion (a)/(b) and (c) the proportion of cobs in the stover of (b) for the two proportions to be considered “substantially the same.”
Since claim 51 is indefinite, then its dependent claims, claims 52-55, are rendered indefinite.  Therefore, claims 51-55 must be rejected under 35 U.S.C. 112, second paragraph.

Claim 56 is rendered indefinite by the recitation “in a proportion, in accordance with said method, wherein…” in line 25.  It is unclear what is meant by the proportion being “in accordance” with the claimed method.  It is unclear whether it refers to the result of the steps in lines 1-24 of the claim.
	Claim 56 is indefinite because the recitation that the denominator (b) is “the amount of stover in the corn plants in the farm fields processed by said harvesting equipment” in lines 27-28 is confusing.  Prior to this recitation, claim 56 recites that the stover processed by said harvesting equipment is “removed from a farm field” (lines 17-18).  Because of this recitation in lines 17-18 of the claim, then the stover processed by said harvesting equipment is stover in the corn plants in the farm field, as opposed to “in the farm fields” recited in line 27.  Clarification should be provided in the claim as to whether the corn plant material/corn plants and their components (cobs; stover) are from a single farm field or a plurality of farm fields.
The term “substantially the same” in line 28 of claim 56 is a relative term which renders the claim indefinite. The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not provide general guidelines regarding the degree of similarity required between proportion (a)/(b) and (c) the proportion of cobs in the stover of (b) for the two proportions to be considered “substantially the same.”
	Since claim 56 is indefinite, then its dependent claims, claims 57-59, are rendered indefinite.  Therefore, claims 56-59 must be rejected under 35 U.S.C. 112, second paragraph.

Claim 60 is rendered indefinite by the recitation “in a proportion, in accordance with said method, wherein…” in line 17.  It is unclear what is meant by the proportion being “in accordance” with the claimed method.  It is unclear whether it refers to the result of the steps in lines 1-28 of the claim (Note: including steps after the recitation in question).
	Claim 60 is indefinite because the recitation that the denominator (b) is “the amount of stover in the corn plant material in the farm fields processed by said harvesting equipment” in lines 19-20 is confusing.  Prior to this recitation, claim 60 recites that the stover processed by said harvesting equipment is “removed from a farm field” (lines 9-10).  Because of this recitation in lines 9-10 of the claim, then the stover processed by said harvesting equipment is stover in the corn plant material in the farm field, as opposed to “in the farm fields” recited in line 19.  Clarification should be provided in the claim as to whether the corn plant material and its components (cobs; stover) are from a single farm field or a plurality of farm fields.
The term “substantially the same” in line 20 of claim 60 is a relative term which renders the claim indefinite. The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not provide general guidelines regarding the degree of similarity required between proportion (a)/(b) and (c) the proportion of cobs in the stover of (b) for the two proportions to be considered “substantially the same.”

Claim 61 is rendered indefinite by the recitation “in a proportion, in accordance with said method, wherein…” in line 25.  It is unclear what is meant by the proportion being “in accordance” with the claimed method.  It is unclear whether it refers to the result of the steps in lines 1-24 of the claim.
	Claim 61 is indefinite because the recitation that the denominator (b) is “the amount of stover in the corn plants in the farm fields processed by said harvesting equipment” in lines 27-28 is confusing.  Prior to this recitation, claim 61 recites that the stover processed by said harvesting equipment is “removed from a farm field” (lines 17-18).  Because of this recitation in lines 17-18 of the claim, then the stover processed by said harvesting equipment is stover in the corn plants in the farm field, as opposed to “in the farm fields” recited in line 27.  Clarification should be provided in the claim as to whether the corn plant material/corn plants and their components (cobs; stover) are from a single farm field or a plurality of farm fields.
The term “substantially the same” in line 28 of claim 61 is a relative term which renders the claim indefinite. The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not provide general guidelines regarding the degree of similarity required between proportion (a)/(b) and (c) the proportion of cobs in the stover of (b) for the two proportions to be considered “substantially the same.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 62-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,870,867. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of `867 are drawn to narrower embodiments of instant claims 62-68.  The claims of `867 are directed to a method of employing, in the production of ethanol, corn plant material comprising cobs collected from farm fields.  Corn reads on a ‘grain,’ corn plant material reads on ‘grain plant material,’ and cobs read on ‘residue’ as recited in the instant claims.  Moreover, instant claim 65 recites the limitation of the method as recited in any one of instant claims 62, 63, and 64 wherein the grain plant material comprising residue is corn plant material comprising cobs.  Since the claims of `867 are drawn to performing the method of instant claims 62-68 on the species of corn plant material comprising cobs which are wholly encompassed by the genus of grain plant material comprising residue, then the claims of `867 read on instant claims 62-68. 
Regarding instant claims 62 and 65, at least claim 13 of `867 reads on them.  Though claim 13 of `867 includes the additional limitation of providing a storage site, claim 13 of `867 meets the limitations of instant claim 62, thereby reading on it.
Regarding instant claims 63 and 65, at least claim 5 of `867 reads on them.  
Regarding instant claim 64 and 65, at least claim 19 of `867 reads on them.  
Regarding instant claim 66, at least claim 26 of `867 reads on it.  
Regarding instant claim 67, at least claim 19 of `867 reads on it.  
Regarding instant claim 68, at least claims 25 and 32 of `867 read on it.  
	Though the claims of `867 included additional limitations not set forth in instant claims 62-68, the claims of `867 meet the limitations of the instant claims, thereby reading on them.

Claims 62-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,000,777. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of `777 are drawn to narrower embodiments of instant claims 62-68.  The claims of `777 are directed to a method of employing, in the production of ethanol, corn plant material comprising cobs collected from farm fields.  Corn reads on a ‘grain,’ corn plant material reads on ‘grain plant material,’ and cobs read on ‘residue’ as recited in the instant claims.  Moreover, instant claim 65 recites the limitation of the method as recited in any one of instant claims 62, 63, and 64 wherein the grain plant material comprising residue is corn plant material comprising cobs.  Since the claims of `777 are drawn to performing the method of instant claims 62-68 on the species of corn plant material comprising cobs which are wholly encompassed by the genus of grain plant material comprising residue, then the claims of `777 read on instant claims 62-68. 
Regarding instant claims 62 and 65, at least claim 29 of `777 reads on them.  
Regarding instant claims 63 and 65, at least claim 30 of `777 reads on them.  
Regarding instant claim 64 and 65, at least claims 37 and 45 of `777 reads on them.  
Regarding instant claim 66, at least claim 1 of `777 reads on it.  
Regarding instant claim 67, at least claim 37 of `777 reads on it.  
Regarding instant claim 68, at least claim 42 of `777 read on it.  
	Though the claims of `777 included additional limitations not set forth in instant claims 62-68, the claims of `777 meet the limitations of the instant claims, thereby reading on them.

Claims 62-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9,062,327. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of `327 are drawn to narrower embodiments of instant claims 62-67.  The claims of `327 are directed to a method of employing, in the production of ethanol, corn plant material comprising cobs collected from farm fields.  Corn reads on a ‘grain,’ corn plant material reads on ‘grain plant material,’ and cobs read on ‘residue’ as recited in the instant claims.  Moreover, instant claim 65 recites the limitation of the method as recited in any one of instant claims 62, 63, and 64 wherein the grain plant material comprising residue is corn plant material comprising cobs.  Since the claims of `327 are drawn to performing the method of instant claims 62-67 on the species of corn plant material comprising cobs which are wholly encompassed by the genus of grain plant material comprising residue, then the claims of `327 read on instant claims 62-67. 
Regarding instant claims 62 and 65, at least claim 1 of `327 reads on them.  
Regarding instant claims 63 and 65, at least claim 10 of `327 reads on them.  
Regarding instant claim 64 and 65, at least claim 2 of `327 reads on them.  
Regarding instant claim 66, at least claims 1 and 2 of `327 reads on it.  
Regarding instant claim 67, at least claim 2 of `327 reads on it.  
	Though the claims of `327 included additional limitations not set forth in instant claims 62-67, the claims of `327 meet the limitations of the instant claims, thereby reading on them.

Claims 62 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,247,202. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of `202 are drawn to narrower embodiments of instant claims 62 and 65.  The claims of `202 are directed to a method of employing, in the production of ethanol, corn plant material comprising cobs collected from farm fields.  Corn reads on a ‘grain,’ corn plant material reads on ‘grain plant material,’ and cobs read on ‘residue’ as recited in the instant claims.  Moreover, instant claim 65 recites the limitation of the method as recited in any one of instant claims 62, 63, and 64 wherein the grain plant material comprising residue is corn plant material comprising cobs.  Since the claims of `202 are drawn to performing the method of instant claims 62 and 65 on the species of corn plant material comprising cobs which are wholly encompassed by the genus of grain plant material comprising residue, then the claims of `202 read on instant claims 62 and 65.  Though the claims of `202 included additional limitations not set forth in instant claims 62 and 65, the claims of `202 meet the limitations of the instant claims, thereby reading on them.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651